department of the treasury internal_revenue_service washington d c feb 20n3 tep kat er tax_exempt_and_government_entities_division u i l xxxxx xxxxx xxxxx attn xxxxx xxxxx legend state a employer m plan x xxxxx xxxxx xxxxx group b employees xxxxxx city a xxxxx ordinance o xxxxx dear xxxxx this is in response to a letter dated date as supplemented by correspondence dated date and date in which your authorized representative requested a private_letter_ruling on your behalf concerning the federal_income_tax treatment of certain contributions made to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted in support of the rulings being requested fund f is a_trust created in accordance with state a statutes to combine the pension and retirement_funds of incorporated cities and towns of state a for purposes of management and investment represented by and acting through its xxxxx page municipalities which are chartered incorporated or formed under the laws of state a section dollar_figure of plan x provides that the provisions of the trust_indenture establishing fund f is incorporated into and made a part of plan x sec_1 of plan x provides that a municipality as described therein may adopt plan x by executing a joinder agreement which incorporates plan x by reference it is represented in your request that employer m is a political_subdivision of state a eligible to adopt plan x and meets the definition of employer as defined in sec_2_1 of plan x originally effective date plan x a defined_contribution_plan was restated effective date the joinder agreement evidencing employer m's adoption of plan x as restated was executed and signed by the mayor of city a on date further to implement the terms of plan x as restated the council of city a passed and approved ordinance o on date ordinance o which was signed by the mayor of city a acknowledges employer m's adoption of amendments to plan x as reflected in employer m's joinder agreement ordinance o also confirms the ratification and confirmation of employer m's joinder agreement employer m's executed joinder agreement was approved by fund f on date it is represented that plan x meets the qualification requirements of sec_401 of the code employer m's application_for_a_determination_letter is currently pending with the internal_revenue_service sec_4 of plan x provides in part that if the employer elects in the joinder agreement all participants shall be required as a condition_of_employment to make contributions as specified in the joinder agreement these contributions shall be picked up and assumed by the employer and paid to the fund in lieu of contributions by the participants such contributions shall be designated as employer contributions each participant's_compensation will be reduced by the amount_paid to the fund by the employer in lieu of the required contributions by the participant these contributions shall be excluded from the participant's gross_income for federal_income_tax purposes and from wages for purposes of withholding in the taxable_year in which contributed no participant shall have the option of receiving the contributed amounts directly as compensation sec_2_1 of plan x defines fund as the fund established to provide benefits under plan x when employer m executed its joinder agreement on date establishing plan x it elected the pick-up option as its plan design sec_4 of the joinder agreement as executed by employer m provides that each group b employee shall be required to contribute to plan x three percent of his or her compensation sec_4 further provides that these contributions shall be picked up and assumed by employer m and paid to the fund which holds the plan x assets in lieu of contributions by the group b employees sec_4 also xxxxx page provides that no group b employee shall have the option of receiving the contributed amounts directly as compensation based upon the aforementioned facts you request the following rulings plan x constitutes a pick-up program by employer m which satisfies the requirements of sec_414 of the code no part of any mandatory contribution to plan x picked up by employer m on behalf of the group b employees in plan x will be considered gross_income - to the group b employees until distributed or otherwise made available to such employees within the meaning of sec_402 of the code the mandatory_contributions will be treated as employer contributions for federal_income_tax purposes the mandatory_contributions picked up by employer m will not constitute wages from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the xxxxxk page applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case sec_4 of plan x and sec_4 of employer m's joinder agreement meet the criteria of revrul_81_35 and revrul_81_36 by providing in effect that required contributions made to plan x by the group b employees shall be picked up and assumed by employer m and paid to pian x in lieu of contributions by the group b employees sec_4 of plan x and sec_4 of the joinder agreement further provide that no group b employee shall have the option of receiving the contributed amounts directly with respect to rulings request sec_1 and we conclude that plan x as adopted by employer m constitutes a pick up program that satisfies the requirements of sec_414 of the code the mandatory_contributions that are picked up by employer m on behalf of group b employees who participate in plan x shall be treated as employer contributions and will not be considered gross_income to the group b employees until distributed these amounts will be includible in the gross_income of the group b employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date plan x was executed and adopted by employer m or the date the pick-up is put in effect this ruling is based on plan x and employer m's joinder agreement that was signed by the mayor of city a on date in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of plan x or the date the pick-up is put into effect xxxxx rage no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code these rulings are based on the assumption that plan x will be qualified under sec_401 a of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact xxxxx badge xxxxx t ep ra t2 at xxxxx sincerely yours _ signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 cc xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx
